Exhibit UNGAVA MINES INC. July 18, 2008 For Immediate Release Issued and Outstanding: 92,688,976 Common Shares UMEI appeal of Res Judicata decision fails. TORONTO, Ontario, July 18, 2008 – Ungava Mines Inc. (the “Corporation”) (OTCBB: UGVMF) announces that a three judge panel of the Quebec Court of Appeal has decided that the decision of Judge Helene Langlois JSC, dismissing Ungava Mineral Exploration Inc’s (UMEI) Amended and Particularized Motion to Institute Proceedings as against Glen Mullan and Bruce Durham, be upheld. The Decision will be studied by counsel to determine whether an appeal will be pursued. Last year Nearctic Nickel Mines Inc. (“Nearctic”) (Pink Sheets:UGVMF) transferred UMEI to the Corporation, its subsidiary. This litigation was referred to in the Nearctic press release dated September 25, 2007. For further information, contact: Glen Erikson President Ungava Mines Inc. Telephone No: (905) 274-3164 Caution Concerning Forward-Looking Statements The information in this news release includes certain information and statements about management's view of future events, expectations, plans and prospects that constitute forward looking statements. These statements are based upon assumptions that are subject to significant risks and uncertainties. Because of these risks and uncertainties and as a result of a variety of factors, the actual results, expectations, achievements or performance may differ materially from those anticipated and indicated by these forward looking statements.
